g i department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep number release date uil t ep ra t4 legend taxpayer a company b company c company d amount e amount f individual g date h date date j plan x plan y dear this is in response to a ruling_request submitted by your authorized representative on date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a age_ represents that he received a distributio amount e and a distribution from plan y totaling amount f toxpayer a acsoris that his failure to accomplish a rollover of each distribution within the 60-day period prescribed by sec_402 was due to a mistake by individual g of company d which led to amounts e and f being placed in a non-ira account taxpayer a further represents that amounts e and f have not been used for any other purpose i on date h taxpayer a took a distribution of amount e from plan x and invested such amount in company d on date i taxpayer a took a distribution from plan y and invested such amount in company d these transactions were made in the form of wire transfers directly to individual g individual g is the managing member and majority owner of company d taxpayer a asserts that amounts e and f were intended to continue to be held for retirement purposes in company d taxpayer a was informed by individual g at the time of these transactions that individual g would have the bank that acted as prime broker for company d set up an ira for taxpayer a amounts e and f would then be invested in company d and maintained as qualified ira investments within such ira as a result of representations by individual g taxpayer a assumed that individual g would complete the necessary paperwork to establish such an ira for taxpayer a and that amounts e and f would be held by such ira and invested in company d documentation submitted by taxpayer a demonstrates that both taxpayer a and company d believed that amounts e and f were validly invested in an ira since the transfers of amounts e and f to company d were all done by wire transfer taxpayer a never had direct access to these amounts at the end of individual g informed taxpayer a for the first time that no ira account had in fact been formally established for taxpayer a and therefore amounts e and f that were transferred to and invested in company d were not maintained within an ira in an affidavit dated date j individual g acknowledged that he advised taxpayer a that he would assist in establishing an ira on behalf of taxpayer a that would enable taxpayer a to have his various retirement benefits invested in company d however an ira was never established to hold amounts e and f as investments in company d based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amounts e and f respectively from plan x and plan y sec_402 of the internal_revenue_code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollovers was caused by a mistake made by individual g of company d which led to amounts e and f being placed into a non-ira account the information presented by taxpayer a is consistent with his assertion that he attempted to rollover amounts e and f therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts e and f respectively from plan x and plan y provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to such contributions taxpayer a is hereby granted a period of 60-days in which to deposit amounts e and f into a rollover ira and amounts e and f will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact id at sincerely yours dnzetbatsl employee_plans technical group manager enclosures notice of intention to disclose deleted copy of letter
